Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about May 18, 1999, which denied the motion of defendant Triborough Bridge and Tunnel Authority (TBTA) for summary judgment dismissing the complaint, and granted plaintiff City of New York’s cross motion to amend the complaint to add two additional breach of contract causes of action, unanimously affirmed, without costs.
In this action by plaintiff City to recover for damages allegedly sustained within Inwood Hill Park during construction on the southbound approach to the Henry Hudson Bridge, the IAS Court properly denied defendant TBTA summary judgment dismissing plaintiff’s breach of contract cause of action in light of issues of fact as to the existence of a contractual relationship between the TBTA and plaintiff. Given the viability of plaintiff’s contract cause, the applicability of the notice of claim requirements of General Municipal Law § 50-e and Public Authorities Law § 569-a was not established (see, Hoydal v City of New York, 154 AD2d 345).
Also proper was the IAS Court’s grant of the City’s cross motion for leave to amend the complaint to assert two additional breach of contract causes since the claims sought to be added were based on facts and circumstances already alleged and there was no prejudice to the TBTA (see, CPLR 3025 [b]; also see, Falk v National Union Fire Ins. Co., 249 AD2d 238).
We have considered defendant-appellant’s remaining contentions and find them unavailing. Concur — Ellerin, J. P., Rubin, Saxe and Buckley, JJ.